Howell, J.
In this suit plaintiff claims the value of a quantity of lumber taken and used by the defendant. Besides the general and a special defence to the claim, the city raises the questions growing out of the contract of lease of the wharves involved in the case between the same parties just decided, and asks that plaintiff’s demand be declared compensated by his indebtedness on that account.
Judgment was rendered in favor of plaintiff for the amount claimed, but ordering it to be credited on the judgment rendered in favor of the city in the former case.
As the lower Court held, the evidence sustains plaintiff’s demand, but there was error in requiring the amount to be credited on another judgment in a suit unconnected with this. The causes of action are different and distinct; and besides, we have found that no judgment should have been rendered in the former suit against plaintiff, upon which the credit should be made.
It is therefore ordered that the judgment appealed from be reversed, and it is now ordered that plaintiff recover of defendant the sum of $1,381 10, with legal interest from judicial demand, and costs in both courts.